Per Ouriam.

It does not appear any countermand was ever given, though there was time for doing so, between the period when the impossibility of procuring the document was discovered, and the day fixed for the circuit. It is true, the act of God is to work injury to no one; but when, as here, the impossibility induced by that act could have been communicated to the defendant -in season, to to have prevented his attendance on the circuit, and this was omitted, the fault was with the plaintiff, and he must pay costs.(a)
Motion granted.

 See Jackson v. Mann, ante, 123